Citation Nr: 0818539	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and C.S.



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

The veteran served on active duty in the United States Army 
from February 1984 to June 1988.  

Service connection was granted for the veteran's bilateral 
knee disabilities in a June 1990 rating decision.  A 
noncompensable (zero percent) disability rating was assigned 
for each knee.  

In a July 2004 rating decision, the disability ratings 
assigned to the veteran's right and left knees were increased 
to 10 percent.  

In the above-mentioned February 2005 rating decision, the RO 
continued the 
10 percent disability ratings assigned the veteran's right 
and left knee disabilities.  The veteran initiated an appeal 
of this decision and requested de novo review by a Decision 
Review Officer (DRO).  The DRO issued a statement of the case 
(SOC) in January 2006 that continued the denial of his claim.  
The veteran's appeal was perfected with the timely submission 
of his substantive appeal (VA Form 9) in March 2006.

In November 2006 the veteran testified before a hearing 
officer at the RO.  A transcript of the hearing has been 
associated with the veteran's VA claims folder and has been 
reviewed by the Board.

FINDING OF FACT

X-ray evidence indicates degenerative arthritis of the 
veteran's right and left knees. 
The evidence of record indicates that the veteran's bilateral 
knee disabilities are manifested by complaints of pain and 
minimal loss of motion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40; 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40; 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected knee disabilities.  Because the resolution 
of these issues involves the application of identical law to 
virtually identical facts, the Board will address the issues 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a series of letters 
from the RO dated November 5, 2004 and April 14, 2006, 
including a request for evidence showing that "your service-
connected condition has gotten worse."  See November 2004 
VCAA letter. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The November 2004 letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006 VCAA letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the April 2006 VCAA letter, the RO informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letter stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
indicated that it would consider evidence of the following in 
determining the disability rating: nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment.  

In the April 2006 VCAA letter, the RO further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Diagnostic Codes for knee disabilities 
pertain to specific range of motion findings.  The notice 
letters sent to the veteran did not provide at least general 
notice of these requirements.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores, 22 Vet. App. at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  In this case, the veteran 
testified about the effects of his knee disabilities 
including the functional impairment they cause during the 
November 2006 hearing at the RO.  His limited range of motion 
was specifically mentioned during the hearing.  See the 
November 2006 hearing transcript, page 4.  Accordingly, the 
veteran has displayed knowledge of what is necessary to 
substantiate his claim.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and provided the veteran with several VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2006 as detailed in the 
Introduction.  He did not request a hearing before a Veterans 
Law Judge.
 
Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).


Specific rating criteria

The veteran's service-connected bilateral knee disabilities 
are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5261 [traumatic arthritis-limitation of extension 
of the leg].  See 38 C.F.R. § 4.27 (2007) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis of a major joint 
will be rated under the criteria for limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2007).  For the purpose of rating disabilities 
due to arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Service treatment records indicate that the veteran 
complained of right and left knee pain on several occasions.  
In-service treatment records document a complaint of pain in 
1984 following a fall and in September 1987, when the veteran 
stated he had been "jumping from tanks." The medical 
evidence indicates that right and left knee arthritis exists.  
A December 2006 VA examination noted that there were 
degenerative changes in both knees.  There is thus of record 
ample evidence to support the assignment of Diagnostic Code 
5010, traumatic arthritis.

The Board has also considered the applicability of Diagnostic 
Code 5257 [knee, other impairment of: recurrent subluxation 
or lateral instability] based on statements made by the 
veteran indicating that such symptoms exist.   However, there 
is no objective medical evidence of record which indicates 
that knee subluxation of instability exists.  To the 
contrary, D.T.B., M.D. specifically found "no instability" 
during his April 2006 examination of the veteran.  While the 
Board acknowledges that the veteran is competent to report on 
the presence of instability, in light of the directly 
contradictory medical evidence, the Board places greater 
weight of probative value on the medical reports.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

Arthritis and instability of the knee may be rated 
separately. See VAOPGCPREC 23-97.  Since instability of the 
knees has not been medically identified, separate ratings are 
not appropriate. 

Accordingly, the Board finds that the application of 
Diagnostic Code 5010 (and thus also Diagnostic Codes 5003, 
5260 and 5261) is appropriate.

Schedular rating

The veteran was afforded VA examinations in December 2005 and 
December 2006 to determine the extent of his bilateral knee 
disabilities.  He has also submitted the April 2006 report of 
D.T.B., M.D., in support of his claim.  During each of the VA 
examinations the range of motion findings for the veteran's 
right and left knee were identical:  



Degrees



December 
2005
April 2006
Right Knee
April 2006
Left Knee
December 
2006 
Extension
Zero 
Zero
Zero
Zero
Flexion
135
90
140
130

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees extension. 

The April 2006 report of Dr. D.T.B. initially stated that the 
veteran had full range of motion of both knees.  However he 
later indicated that the veteran's right knee displayed 
active range of motion from 0-90 degrees with passive range 
of motion extending to 110 degrees.  There is no explanation 
for this discrepancy and no altered finding for the veteran's 
left knee.  The Board will assume the veteran's right knee 
range of motion was 0-90 degrees and 0-140 for his left knee, 
which is congruent with the VA findings. 

During the December 2006 VA examination the veteran stated 
that his range of motion will diminish by 120 degrees during 
a flare up and that fatigue will reduce his range of motion 
by 90 degrees.  This statement is unsupported by any medical 
evidence.  Although the veteran has described episodes of 
excruciating pain and severely limited knee motion, not once 
has he sought medical treatment therefor.  The Board finds 
the veteran's statement concerning alleged severe flare-ups 
to be lacking in credibility in light of the utter lack of 
supporting medical records as well as the examination 
reports, which as noted above indicate nearly full ranges of 
motion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998) [in adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence].

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the most severe limitation of motion 
on record, 90 degrees recorded by Dr. D.M.T. for the 
veteran's right knee and 130 degrees recorded in December 
2006 for the veteran's left knee. An increased disability 
rating can therefore not be assigned based on Diagnostic Code 
5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
where there is limitation of extension to 5 degrees.  As 
illustrated above, the veteran has maintained full extension 
during both VA examinations and in the private examination 
report of Dr. D.M.T.  Consequently, an increased disability 
rating based on knee extension is not warranted. 

Based on these findings, an increased disability rating may 
not be assigned based on limitation of motion for the 
veteran's right or left knee.  The x-ray findings of 
bilateral degenerative arthritis allow for the assignment of 
a 10 percent disability evaluation under Diagnostic Code 
5003.  That is the schedular rating which is currently 
assigned. 



DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2007).  

The veteran has complained of knee pain, weakness, 
fatigability and incoordination.  He has routinely described 
the intensity of his knee pain as measuring 8 out of a 
possible 10, with occasional flare ups measuring 10 out of 
10.  Both the December 2005 and December 2006 VA examiners 
were unable to test the veteran's knees for fatigability 
based on his complaints of pain. 

The board takes note of the fact that despite the complaints 
made by the veteran of excruciating knee pain during his knee 
examinations, which purportedly did not allow for testing of 
DeLuca factors, the there is no medical evidence which 
indicates that the veteran has ever sought treatment for his 
knee disabilities.  Indeed, the veteran's VA outpatient 
records and private medical treatment records make no 
reference to any knee complaints. 

Thus, curiously, the medical evidence appears to indicate 
that the veteran's purported excruciating bilateral knee pain 
is present only when he is being examined in connection with 
his claim for increased VA monetary benefits.  
Particularly instructive in this connection is the report of 
a VA examination in December 2005.  The December 2005 VA 
examiner noted that the veteran was able to walk down the 
hall without any indication of pain.  The examiner noted that 
the veteran first began to complain of knee pain and 
tenderness when he sat on the examining table.  

Additionally, during the November 2006 hearing, the veteran 
testified that he has constant knee pain and requires the use 
of a cane and crutches if he is going out for an extended 
period.  However, did not in fact bring his cane or crutches 
to the hearing, allegedly  because of his "male ego" and 
the desire to not be seen with them.  See  the November 2006 
hearing transcript, page 5.  

The Board additionally notes that there is of record no 
medical evidence which would account for the veteran's claims 
of 10/10 pain in both knees.  

In short, there is of record several items of evidence which, 
taken together, strongly suggest that the veteran exhibits 
pain behavior only when he perceives it to be in his interest 
to do so, i.e., when being evaluated for monetary benefits 
from VA.
Further, the evidence suggests that the veteran uses his 
complaints of purported excruciating pain to avoid diagnostic 
testing during VA examinations.  Under such circumstances, 
the Board finds that the veteran's reports of pain on 
examination, as well as his exhibition of pain behavior when 
he thinks he is being observed, to be self serving and 
lacking in credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence]. 

The veteran has submitted lay statements in support of his 
claim from his spouse and daughter which describe the veteran 
as suffering from knee pain.  However, the absence of any 
medical treatment records and the observations of the 
December 2005 VA examiner lead to the Board that these 
statements, too, are lacking in credibility an probative 
value.
 
A review of the record shows no objective evidence of 
symptomatology in either knee which warrants the assignment 
of additional disability with the application of DeLuca 
factors.  The medical evidence indicates that the veteran has 
been able to achieve a range of motion well beyond a 
compensable level, and there is no medical evidence 
indicating that he has suffered any muscle loss or atrophy. 

The Board specifically acknowledges that in his April 2006 
medical report, Dr. D.T.B. stated that the level of 
functional impairment the veteran experiences should warrant 
a 20 percent disability rating for each knee.  No specific 
basis was stated for that assertion.  As has been noted 
above, the veteran's complaints of extreme pain have 
prevented fatigability testing by any examiner.  The evidence 
of record, moreover, demonstrates that the veteran is able to 
walk unaided.  There is, in short, no evidence of functional 
impairment severe enough to warrant a higher disability 
rating in either knee, beyond the 10 percent which is now 
assigned.

The Board concludes that the 10 percent rating which is 
currently assigned adequately compensates the veteran for the 
mild degree of functional impairment which has been 
objectively shown.  Additional disability under DeLuca is not 
warranted.
 
Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe. See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran filed his claim for an increased 
disability rating in September 2004. Therefore, the relevant 
time period under consideration is from September 2003 to the 
present. 

The RO assigned noncompensable ratings for each knee from the 
date of service connection, June 22, 1988.  Ten percent 
ratings were assigned from November 5, 2003 forward.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
September 2003 to the present.

After a careful review of the record, the Board can find no 
objective evidence to support a finding that the veteran's 
bilateral knee disabilities were more or less severe during 
the appeal period.  As has been discussed in some detail 
above, the Board finds the veteran's self reports of severe 
flare-ups to be lacking credibility and probative value in 
light of the lack of corroborating medical records.   

Accordingly, under Hart the currently assigned 10 percent 
rating will be made effective as of one year before the date 
of the veteran's September 22, 2004 increased rating claim, 
September 22, 2003.

Extraschedular consideration 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the January 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating or ratings.

The record does not show that the veteran has required 
frequent hospitalizations for his bilateral knee 
disabilities.  It does not appear from the record that he has 
been hospitalized or indeed treated at all for those 
disabilities.  

It is undisputed that the veteran's disabilities have an 
adverse effect on employment, to include a restriction on 
bending and standing for extended periods.  It bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account. The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See 38 C.F.R. § 4.1 
(2007). See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  As 
has been discussed above, although the veteran claims that 
his knees cause excruciating pain, it appears that he has 
been deliberately exaggerating his symptoms when in the 
presence of medical examiners.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to an 
increased rating for his bilateral knee disabilities. The 
benefits sought on appeal are accordingly denied.



ORDER

Entitlement to an increased disability rating for a service-
connected right knee disability is denied. 

Entitlement to an increased disability rating for a service-
connected left knee disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


